            Case 1:20-cv-01224-LLS Document 9 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL W. JENKINS,

                                 Plaintiff,

                     -against-

BRYAN WALLS, HSA Otisville FCI;
ALFONSO LINLEY, Acct CD/DR Otisville                             20-CV-1224 (LLS)
FCI; JAYNE VANDER HEY-WRIGHT, PA
Otisville FCI; J. PETTRUCCI, Warden                              CIVIL JUDGMENT
Otisville FCI; DEES, AHSA, Otisville FCI;
LEMASTER, Asst. Warden, Otisville FCI;
MALDANADO, Asst. Warden – Ret., Otisville
FCI; VAN BLANKENSEE, Warden – Transfer,
Tucson FCI,

                                 Defendants.

         Pursuant to the order issued July 7, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
